DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  
101 Analysis – Step 1
For instance, claim 16 recites a system for data acquisition and jam detection (i.e., machine).  Therefore, claim 16 is within at least one of the four statutory categories.   
101 Analysis – Step 2A, Prong 1
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Independent claim 16 includes limitations that recite an abstract 
Claim 16 recites: 
“a system comprising:
 	a data acquisition module configured to acquire a time series data regarding bore pressure and rod pressure from sensors monitoring a hydraulic cylinder operating a jaw or blade associated with a machine;
 	a data processing module configured to:
 	divide the time series data into a plurality of windows of a predetermined duration;
 	identify times at which bore pressure and rod pressure peak in the windows; and
 	determine durations between successive pairs of bore pressure peaks and rod pressure peaks, wherein in each pair, a rod pressure peak follows a bore pressure peak; and
 	a jam detection module configured to:
 	detect a jamming of the jaw or blade in response to one of the durations being less than or equal to a predetermined threshold; and
 	detect a probability of the jaw or blade jamming in response to the durations between the successive pairs of bore pressure peaks and rod pressure peaks decreasing with time.     
The examiner submits that the foregoing bolded limitations constitute concepts relating to “mathematical relationships or formulas” because under its broadest reasonable interpretation, the claim covers performance of the limitation of detecting a jaw or blade jamming via the use of a probability formula (Similarly, “alarm limit”, Flook See MPEP 
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” In the present case, the additional limitations beyond the above-noted abstract idea do not integrate the above-noted abstract idea into a practical application.  Regarding the additional limitations of using a module to detect a jamming of the jaw or blade in response to one of the durations being less than or equal to a predetermined threshold; and
detect a probability of the jaw or blade jamming in response to the durations between the successive pairs of bore pressure peaks and rod pressure peaks decreasing with time, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a computer to perform the process (MPEP § 2106.05).  In particular, the processor in both steps is recited at a high-level of generality (i.e., as a generic 
 	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05).  Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
 	101 Analysis – Step 2B 
 	Regarding Step 2B of the Revised Guidance, representative independent claim 16 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.  As discussed above with respect to integration of 


























Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/            Primary Examiner, Art Unit 3663